Citation Nr: 1755531	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  15-12 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hand tendonitis, to include as secondary to ganglion cyst removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).
The Veteran served in the Army from January 7, 1960 to June 1, 1969, and from June 22, 1969 to August 31, 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A hearing with a Veterans Law Judge of the Board was scheduled for March 2017 in Washington, DC; however, as discussed below, the Veteran had effectively withdrawn his appeal to the Board.


FINDING OF FACT

After the appeal was perfected but prior to the promulgation of a decision on the issue, the Veteran withdrew the issue of entitlement to service connection for bilateral hand tendonitis.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for bilateral hand tendonitis have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. Id. 

In the present case, the Veteran submitted written documents requesting withdrawal of the appeal in October 2015, December 2015, and February 2017. His representative also submitted a letter requesting to withdraw the appeal. Each of these documents included the name of the Veteran, the VA file number, and a statement that the appeal is withdrawn per 38 C.F.R. § 20.204(b)(1). These documents are associated with the claims file. Thus, this matter was properly withdrawn from appeal.

The Veteran has withdrawn his appeal of this issue and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for bilateral hand tendonitis and it is dismissed.


ORDER

The appeal for entitlement to service connection for bilateral hand tendonitis is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


